                          S                                             .
                      IN THE UNITED STATES DISTRICT COURT                            -:
                                                                                          -   I   L

                       FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

TONY K. MCDONALD, JOSHUA B.
HAMMER, and MARK S. PULLIAM,
                                    P/aintffs,




                                                        Case No. 1:19-cv-219-LY
V.




JOE K. LONGLEY, et at,
                                   Defendants.




                                                    ORDER

       Pending before the Court is Plaintiffs' Unopposed Motion to Increase Page Limits, filed with

the Court on May 31, 2019. That motion is GRANTED.

       IT IS THEREFORE ORDERED that the page limit for Plaintiffs' Reply in Support of

Partial SummaryJudgment on Liability (ECF No. 6) shall be increased from 10 pages to 15 pages, and

the page limit for Plaintiffs' Opposition to Defendants' Cross-Motion for Summary Judgment (ECF

No. 35) shall be increased from 20 pages to 25 pages.



       SIGNED     tbis"          day of                         2019.
